       Case 3:19-cv-00920-WHA-CSC Document 9 Filed 04/20/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

RAHSHEIKE GREEN,                             )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 3:19-CV-920-WHA
                                             )
MAX SMITH (D.A.), et al.,                    )
                                             )
       Defendants.                           )


                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

Marh 25, 2020. Doc. 8. There being no timely objection filed to the Recommendation, and upon

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       A separate Final Judgment will be entered.

       Done, this 20th day of April 2020.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
